DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 22, and dependents, is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 22, Applicant presents a claim which is broader in scope than the invention originally supported by the originally filed detailed disclosure and original claims (both of the instant application as well as the parent application 12/249,636. Specifically, Applicant has omitted a number of limitations which are consistently recited in both the specification and the originally filed claims as it pertains to qualifying the basal infusion events and extended bolus infusion events which are ‘delayed’ upon the request and delivery of a ‘one-time infusion event’. Originally filed claims (see instant application as well as 12/249,636) define these delayed events as “a sequential, multi-part, infusion event” including “a plurality of discrete infusion events” – where these discrete events may include ‘basal infusion events’ and ‘extended bolus infusion events’. The specification is consistent with these originally filed claims referencing a ‘sequential, multi-part, infusion event…’ throughout the disclosure (Abstract; Par. 1, 7, 10, 21, 39, 40, 44, 45, 47…etc.) This ‘sequential, multi-part’ infusion event is reiterated throughout the specification, particularly in the Abstract, Technical Field, Summary of the Disclosure, Detailed Description of the Preferred Embodiments, originally filed claims, and accompanying figures.
As such, Examiner submits that the broadest claim to which Applicant is entitled based upon satisfaction of the written description requirement is an infusion pump assembly comprising a processor including processing logic configured to perform the operations comprising: administering a sequential, multi-part infusion event comprising at least a basal infusion event and an extended bolus infusion event (see Par. 5, 8, 11, 31…etc. and originally filed Claims 3 and 4 of 12/249,636). Examiner submits that it is imperative, to satisfy the written description requirement, that the administered events are characterized as a ‘sequential, multi-part infusion event’ to the extent that the specification makes it clear that the disclosed invention is directed toward such a ‘sequential, multi-part infusion event’ and does not exceed that minimum scope.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 15, 16, 19-26  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 4,696,671 (“Epstein”) in view of WO 03/008014 (“Lebel”) and U.S. Patent No. 5,378,231 (“Johnson”) and optionally in further association with Applicant’s Admitted Prior Art.
Regarding Claims 15 and 22, Epstein discloses an infusion pump assembly (Fig. 3A) comprising a processor (374, 375) including a processing logic (RE: programmable instructions – Abstract) configured to perform operations, the operations comprising:
Administering a sequential, multi-part, basal infusion event, wherein the sequential, multi-part, basal infusion event includes a first plurality of discrete infusion events. Specifically, the pump of Epstein comprises at least four channels/fluid input ports (104,106,108,110) which allow for a programmable, scheduled delivery of a respective number of distinctive medicaments (Col. 8, Ln. 42-52 – Fig. 3A), wherein each channel can be separately programmed to coordinate delivery of the respective medicaments in either continuous or sequential manners with either intermittent administration, selective regular intervals, or in time overlaps as needed (Abstract). As such, Epstein clearly comprises a processing logic which is provided to perform sequential, multi-part basal infusion events as a plurality of discrete infusion events – e.g. two (or more) of the channels can be programmed to delivery, in a sequential fashion, a basal infusion event from a first channel and a basal infusion event from the second channel – the first and second basal infusion events constituting a discrete infusion events. Likewise, to the extent that the multi-channels of the device of Epstein are provided to perform “individually programmable rates, volumes, and sequence in any order from any one or more of plural fluid input ports…[where] infusates may be either continuously or time sequentially administered, and infusates may be either intermittently administered at selectively regular intervals or in time overlap to administer dilution” (Abstract) the programming logic is configured to perform additional administration of sequential multi-part, extended bolus infusion events, wherein the sequential, multi-part, extended bolus infusion event includes a second plurality of discrete infusion events. Epstein is configured to, within the context of the claim, accept any routine coordinating together for delivery the various fluids through the fluid channels for execution by the programming logic – thereby including combinations of multi-part, basal infusion events and multi-part extended bolus infusion events.
Furthermore, Lebel discloses that infusion pumps are known to provide for programmed delivery states inclusive to “normal basal rate delivery, temporary basal rate delivery, immediate bolus delivery, extended bolus delivery, special bolus delivery, suspended delivery” (see Clm. 33), where deliveries can include “(1) delivery of a standard but programmable basal rate, (2) delivery of a standard basal rate and a meal bolus simultaneously…” (see Background). 
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to program the device of Epstein to provide for: 
sequential, multi-part basal infusion events as a plurality of discrete events (i.e. coordinated basal infusions from first and second channels or a singular basal infusions from a single channel – as is admitted prior art by Applicant – Par. 32 – RE: “[a]s is known in the art, a basal infusion event refers to the repeated injection of small (e.g. 0.05 unit) quantities of infusion fluid 12 at a predefined interval (e.g. every three minutes) that may be repeated indefinitely” [emphasis added] thereby clearly establishing Admitted Prior Art); 
as well as a sequential, multi-part extended bolus infusion event as a plurality of discrete infusion events (i.e. coordinated extended bolus infusion events from first and second channels or a singular extended bolus from a single channel – as is admitted prior art by Applicant  - Par. 33 – RE: “as is known in the art, an extended-bolus infusion event may refer to the repeated injection of small (e.g. 0.05 unit) quantities of infusible fluid 12 at a predefined interval (e.g. every three minutes) that is repeated for a defined number of intervals (e.g. three intervals) or for a defined period of time (e.g. nine minutes). An extended-bolus infusion event may occur simultaneously with a basal infusion event” [emphasis added]; 
whereby the selection of such infusion sequences is well-known in the art, see Lebel as well as Applicant’s Admitted Prior Art (APAA), thereby only achieving the expected results of coordinating the delivery of medicament profiles inclusive to both singular and plural medicaments in accordance with a desired programmable prescription, whereby the known protocols related to prescribed dose volume, rates, sequences and repetitions within in the context of the invention of Epstein permit such selectable programming.
In the instant case, it is unclear whether the processor of the Epstein pump is configured to determine “whether a one-time infusion even is available to be administered” (e.g. an on-demand bolus with error/limit checking). However, programming pumps in such a manner is well-known in the art. For example, Johnson discloses a programmable multi-channel infusion pump (Fig. 1) which is configured to coordinate the delivery of a plurality of medicaments (Abstract) and is configured, via a processor, to determine whether a one-time infusion event is available to be administered (RE: bolus which error limit checked to ensure that medication protocol permits its delivery – see Col. 1, Ln. 57-64; Col. 6, Ln. 18-47; Col. 7, Ln. 52-61). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the programmable pump of Epstein to permit for determination of one-time infusion event administration, as disclosed by Johnson, in order to allow for both continuous/basal infusions and bolus deliveries to be coordinated for a variety of medicaments while error checking to ensure that dosing limits are not exceeded for the patient based upon the requested one-time infusion events.
Johnson discloses that when a one-time infusion event is determined to be available, the one-time infusion event will take priority causing the continuous infusion event to be delayed until the one-time infusion event is completed (Col. 6, Ln. 18-47). Likewise, Epstein discloses that in the event of delivery conflicts the pump may resolve the conflict by “delaying fluid pumping on one of the lines until the other of the liens completes its pumping” (see Clm. 51). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the modified device of Epstein to provide priority to the delivery of the one-time infusion event bolus and administer the one-time infusion event, see Johnson, while delaying the previously scheduled discrete infusion events included within the sequential, multi-part, basal and extended bolus infusion events in order to allow the bolus to be delivered to the patient immediately upon request and without dilution with the other scheduled to be dispensed medicaments.
Regarding Claims 16 and 23, Epstein, as modified, discloses the infusion pump assembly is further configured to perform operations comprising: once the administration of the one-time infusion event is completed, administering the at least a portion of the plurality of discrete infusion events included within the sequential, multi-part, basal and extended bolus infusion event (see Col. 6, Ln. 18-47, Johnson; see Clm. 51, Epstein – RE: a “delay” indicates a resumption to the remaining scheduled events after the priority event has occurred).
Regarding Claims 19 and 25, Epstein, as modified above, provides for the delivery of the one-time infusion event as a normal bolus infusion even (see modifications above in view of Johnson – particularly as it pertains to time selection of boluses at the minimum injection time).
Regarding Claim 20, Epstein, as modified above, provides for at the the plurality of discrete infusion events includes a plurality of discrete infusion sub-events of a plurality of medicaments (see Abstract – RE: i.e. a plurality of medicaments can be delivered in time sequential, intermittent, and regular intervals) whereby Epstein will therefore provide for the ability to schedule complex delivery protocols with respective channels operating as a plurality of discrete sub-infusion events to coordinate the delivery of a plurality of medicaments.
Regarding Claims 21 and 26, Epstein, as modified by Johnson, permits for the request for a plurality of sub-event boluses which will each be confirmed and priority delivered so as to interrupt/delay the basal/continuous infusion upon request and confirmation.
Regarding Claim 24, Epstein provides within the programmable scheduling of the invention medicament deliveries, when desired, can overlap with one another such that the extended bolus infusion event occurs simultaneously with the basal infusion event (see Abstract; see also Lebel whereby basal and extended bolus deliveries are merely two known scheduling profiles).

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
In the instant case, the limitation “a processor including a processing logic configured to perform the operations…” is held to be provided for by modified Epstein whereby Epstein already contemplates scheduling various medicaments together with various patterns of concurrent and sequential delivery with controlled volume, rate, and repetitive functions where by the processor is configured to permit the setting of protocols comprising coordinated basal and bolus delivery profiles – either from the same channel or two different channels – to the satisfaction as to the configured capabilities of the claimed processor and processor logic.
Furthermore, even presuming, arguendo, that the claimed “processor logic” should be suggestive of a logic that not only is capable of being programmed (without modification) to coordinate basal and bolus deliveries, but must be specifically loaded with a specifically programmed routine (and not merely configured to load a bolus/basal coordinated routine), further modification in view of Lebel presents a variety of known schedule profiles inclusive to basal, extended bolus, and normal bolus deliveries known to be useful in the pump, whereby configuring the device of Epstein to include a specific drug delivery profile that coordinates multi-part basal deliveries and multi-part extended bolus deliveries is therefore obvious within the context of the claims. Applicant further admits as prior art, RE: “as is known in the art” (Par. 32 and 33), that the claimed basal and extended boluses are known treatment protocols. As such, Examiner submits that specifically programming the device of Epstein to deliver various arrangements of multi-part basal deliveries and multi-part bolus deliveries is merely an obvious, expected protocol – as such the crux of the invention is not the scheduling of a profile of basal and bolus infusion profiles, but rather the time-shifting/delaying step. In view of Johnson it is obvious to temporarily suspend these schedule basal and bolus dosing profiles to deliver a normal bolus dose, as needed, such that the normal bolus is not diluted or permitted to mix with basal and extended bolus medicaments. Therefore, in the context of the broadest reasonable interpretation of the claims the prior art obviates the instantly claimed invention directed toward an infusion pump system which allows for coordinated delivery of medicament(s) in a complex profile of bolus and basal doses of multi-part sequential form, whereby these scheduled dosings can be time shifted/delayed based upon the determined availability and delivery of a bolus dose of medicament which should not be mixed/diluted with the other medicament(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/14/2022